UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 97-30259
                         Summary Calendar


                      JEANETTE MARIE BOOKER,

                                               Plaintiff-Appellant,


                              VERSUS


UNITED STATES POSTAL SERVICE; KENNETH C. PERRY; MARVIN R. RUNYON,
SR., Postmaster General of the U.S. Postal Service,

                                               Defendants-Appellees.




           Appeal from the United States District Court
               For the Middle District of Louisiana
                          (95-CV-1684-B)
                         November 19, 1997


Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Jeanette Marie Booker (“Booker”) brought

suit pursuant to Title VII of the Civil Rights Act of 1964 alleging

racial and sexual discrimination by her employer, the United States

Postal Service and by her immediate supervisor, Kenneth C. Perry.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
 Defendants moved for summary judgment, contending that Booker’s

suit was time barred.       Booker sought to rely on the doctrine of

equitable estoppel or tolling, claiming that she was a pro se

litigant, that she missed the deadline for filing an appeal with

the EEOC because she mistakenly sent her paperwork to the wrong

address, and   that   the    defendants     were   not   prejudiced   by   her

mistake.   The district court found that Booker was represented by

counsel, that her failure to properly file a timely appeal was the

result of attorney negligence and did not justify the application

of the doctrine of equitable tolling.          The district court entered

summary judgment for defendants, based on Booker’s failure to meet

various filing deadlines.       Booker filed a motion for new trial,

pointing out that although her initial claim was time barred, she

had filed a subsequent claim from which she had timely appealed by

filing suit challenging the Final Agency Decision.              This second

complaint alleged some of the same issues raised in the initial

complaint,   with   the     addition   of    retaliation     and   religious

discrimination claims.       The district court summarily denied the

motion for new trial and this appeal followed.

     We review the grant of summary judgment de novo.              Cefalu v.

EBR Parish School Board, 103 F.3d 393, 395 (5th Cir. 1997).

     Equitable tolling does not apply where the individual does not

follow advice to preserve his legal rights. Baldwin County Welcome

Center v. Brown, 466 U.S. 147, 151 (1981).           The letters from the

Postal Service and the EEOC told Booker what she must do to
preserve her claim.      She failed to follow those instructions.

Booker alleges no misconduct on the part of the Postal Service in

this regard.     Therefore, the district court’s grant of summary

judgment for defendants as to the original EEOC claim must be

affirmed.

     Booker urges us to reverse the summary judgment because she

filed this action in the district court within ninety days of the

final agency decision on her second administrative complaint.

There is no indication in Booker’s Complaint or Amended Complaint

in the district court that she sought to challenge the agency’s

second order.    Therefore, the summary judgment dismissing the case

as time barred does not speak to the second final agency decision,

as it was not before the court.

     For the foregoing reasons, we affirm the summary judgment for

defendants.

     AFFIRMED.